Citation Nr: 0728314	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  
July 2005 rating decision of the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The veteran's reported stressors include being 
attacked by enemy fire, while serving in Vietnam including 
outside of Chulai, while defending a landing zone.  In 
support of his contentions that he was exposed to combat 
while serving in Vietnam, is the veteran's DA Form 20, which 
reflects that during the period that the veteran was 
stationed in Vietnam, one of his principal duties was that of 
a cannoneer.  It also reflects that the veteran participated 
in the Vietnam Winter and Spring 1970 Campaign.  

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has undergone various psychiatric 
evaluations since 1982; none of which reflect a PTSD 
diagnosis.  Nonetheless, the veteran, during his June 2007 
Travel Board hearing, testified that he had been diagnosed 
with, and treated for, PTSD at a VA Vet Center as well as at 
VA Medical Center in Detroit, Michigan.  However, the record 
does not demonstrate that such treatment records have been 
associated with the veteran's claims file.  The Board finds 
that an attempt should be made in this regard.



Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issue on appeal, in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his PTSD since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record, including from Pamela 
Pemberton at the Detroit, Michigan VA Vet 
Center, and from the Detroit, Michigan VA 
medical center.

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran which 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).




